AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                               Page I ofl



                                        UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA                                                      '

                       United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                  v.                                                                  (For Offenses Committed On or After November 1, 1987)


                     Joel Antonio Munguia-Gary                                                        CaseNumber: 3:19-mj-21037

                                                                                                      Brid et Kenned
                                                                                                      Defendant's Attorney


REGISTRATION NO. 83583298
                                                                                                                                                 MAR 0 1 2019
THE DEFENDANT:
 t:Zl pleaded guilty to count(s) _:_l.'. '.o.'. .f.::C'. '.'.o.'. '.m:'.-'p'. '.:la:'. '.i.'. '.nt'. __ _ _ _ _ _ _ _ _ _ _~~IlciELEOERLt>JKci;L~JS;.iDf.;ilS+ET~R~IC~TiC50~U~R~T~
                                               ,                                                                                  BY                                                 IA
 D was found guilty to count(s)                                                                          DEPUTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                                      '· Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                               1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                                                         IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term,             op
                                  ~      TIME SERVED                                           D                                                 days

 12:1 Assessment: $10 WAIVED 12:1 Fine: WAIVED
 t:Zl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   Friday, March 1, 2019
                                                                                                   Date of Imposition of Sentence

                            /,~
Received ___-_·--'(_,_f_ _ _ __
                DUSM
                                                                                                   HONORABLE LINDA LOPEZ
                                                                                                   UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                                     3:19-mj-21037
